Citation Nr: 1727217	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating greater than 10 percent for scars, residual, status-post vasectomy.

(The issue of entitlement to waiver of recovery of overpayment of Concurrent Receipt of Retired and Disability Pay (CRDP) in the amount of $1890.00, to include whether the overpayment was properly created, is the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 2002.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted a claim of service connection for scars, residual, status-post vasectomy and assigned a 10 percent rating effective July 1, 2005.  The Veteran disagreed with this decision in May 2008.  He perfected a timely appeal in March 2009.  He testified at an RO hearing held before a Decision Review Officer (DRO) later in March 2009 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in December 2012 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript also has been added to the record.  After being informed of his right to another Board hearing before a different Veterans Law Judge, the Veteran declined another hearing in March 2016 correspondence.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016).

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ adjudicate a claim for a disability rating greater than 20 percent for status-post vasectomy with bilateral varicocele in order to determine whether the Veteran's reported post-vasectomy pain syndrome was part of that service-connected disability.  The Board noted that the claim being remanded was inextricably intertwined with the higher initial rating claim for scars, residual, status-post vasectomy.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The AOJ readjudicated the increased rating claim for status-post vasectomy with bilateral varicocele, to include post-vasectomy pain syndrome, finding that the latter was part of the former service-connected disability, in an October 2015 rating decision.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected scars, residual, status-post vasectomy, are manifested by, at worst, 1 scar on each of his testicles and complaints of pain while having intercourse or walking.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for scars, residual, status-post vasectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7804 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for scars, residual, status-post vasectomy, is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by letters dated in October 2007, January, March, and June 2008, and in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  His complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected scars, residual, status-post vasectomy.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim

The Veteran contends that his service-connected scars, residual, status-post vasectomy are more disabling than currently (and initially) evaluated.  He specifically contends that these scars cause him to experience pain during sexual intercourse with his wife and while walking.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected scars, residual, status-post vasectomy, currently are evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.118, DC 7804 (unstable or painful scars).  See 38 C.F.R. § 4.118, DC 7804 (2016).  A minimum 10 percent rating is assigned under DC 7804 for 1 or 2 scars that are unstable or painful.  A 20 percent rating is assigned for 3 or 4 scars that are unstable or painful.  A maximum 30 percent rating is assigned for 5 or more scars that are unstable or painful.  Id.  Note (1) to DC 7804 defines an unstable scar as one where, for any reason, there is frequently loss of covering of skin over the scar.  Note (2) to DC 7804 provides that, if 1 or more scare are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Notes (1) and (2).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for scars, residual, status-post vasectomy.  The Veteran contends that his service-connected scars, residuals, status-post vasectomy, are more disabling than currently (and initially) evaluated.  Despite the Veteran's assertions to the contrary, the record evidence does not support assigning a higher initial rating for this disability.  It shows instead that this disability is manifested by, at worst, 1 scar on each of his testicles and complaints of pain while having intercourse or walking.  For example, the Veteran's service treatment records confirm that he had an elective vasectomy in March 1990.

The post-service records also do not support assigning an initial rating greater than 10 percent for scars, residual, status-post vasectomy.  They show instead that this disability is manifested by, at worst, 1 scar on each of his testicles and complaints of pain while having intercourse or walking throughout the appeal period.  For example, VA genitourinary examination in July 2006, the Veteran's complaints included worsening right scrotal pain which he rated as 3-4/10 on a pain scale during the day and 10/10 by the end of the day (or the worst imaginable pain).  There were no scars present on physical examination.

The Veteran testified at his March 2009 DRO hearing that his scar residuals of his in-service vasectomy were visible and painful.  See DRO hearing transcript dated March 19, 2009, at pp. 13-14.  He described his pain as "excruciating."  Id., at pp. 18.

On VA genitourinary examination in May 2009, the Veteran reported that his in-service vasectomy went "fine."  He denied any "immediate post-procedure complications from the vasectomy."  He also denied any post-surgical wounds or scrotal infections.  He experienced significant pain and bilateral discomfort in his scrotum when supplying a semen analysis specimen.  He also reported painful ejaculation "with the pain seemingly being centered at his vasectomy sites."  He also reported some intermittent swelling at his vasectomy sites.  He reported further that he found sexual intercourse "less enjoyable" due to his scrotal pain and decreased the frequency of sexual intercourse as a result of this pain.  Physical examination of his genitalia showed a normal meatus and glans, no palpable lesion, no obvious deformity, bilaterally normal and descended testes, no sign of atrophy, palpably normal epididymides without tenderness, an obvious bilateral sperm granuloma, right moderately larger than left, mild bilateral varicocele "slightly more prominent than standing," and no hernia.  A scrotal ultrasound in 2006 showed essentially normal testicles with a small left testicular benign cyst.  The impressions included sperm granulomas at the vasectomy sites "which appear to cause chronic discomfort which is particularly exacerbated with sexual activity."

On VA outpatient treatment in August 2009, the Veteran's complaints included mild scrotal and testicular pain.  Physical examination showed a knot on both sides of the testes, normal testes, "a feeling of [a] bag of worms" above each of the knots "and he may have a varicocele on both sides."  A computerized tomography (CT) scan and echograms were reviewed and showed no pathology.  The assessment included sperm granuloma.

In a February 2013 note included in the Veteran's outpatient treatment records, a VA clinician stated that she had discussed a recent ultrasound which showed stable small bilateral varicoceles, a small left hydrocele, and an unchanged 9 millimeter (mm) poorly demarcated hypoechoic extra testicular nodule in the left scrotum which was adjacent to the surgical site and possibly was a granuloma.  A second ultrasound suggested that the possible granuloma might be a benign cyst.  

The Veteran's SSA records, which were received by VA in August 2013, consist largely of duplicate copies of his VA outpatient treatment records.

On VA scars/disfigurement Disability Benefits Questionnaire (DBQ) in September 2013, the Veteran's complaints included pain in the area of his vasectomy.  There were no visible scars on physical examination.  The Veteran's 2 painful scars were palpable only on the scrotum.  Neither of these scars were both painful and unstable.  The diagnosis was scars.

On VA scars/disfigurement DBQ in February 2015, the Veteran's complaints included painful scars on his scrotum.  Physical examination showed 2 painful scars on his scrotum which were tender to touch and reportedly painful while walking "and during sexual intercourse with his wife" which were not painful and unstable, the left scrotal scar was 2.5 centimeters (cm), the right scrotal scar was 5.0 cm.  The VA examiner stated that the Veteran's 2 scrotal scars were caused by his post-vasectomy pain syndrome.  The diagnosis was scars.

On VA scars/disfigurement DBQ in August 2016, the Veteran's complaints included 2 tender scars from an in-service vasectomy.  Physical examination showed 1 scar on each testicle measuring 2.5 cm each which were tender.  Neither of these scars were painful and unstable.  The diagnoses included residual scars, status-post vasectomy with bilateral varicocele.

The Veteran contends that his service-connected scars, residual, status-post vasectomy are more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions, however.  It shows instead that this disability is manifested by, at worst, a painful residual scar on each of his testicles (or on each side of his scrotum) and complaints of pain while having intercourse or walking throughout the appeal period.  These scars have been found not to be unstable and painful on repeated physical examinations conducted during the pendency of this appeal.  It also appears that these painful scars have remained relatively stable throughout the appeal period.  The Veteran does not contend, and the evidence does not indicate, that he has more than 2 scars associated with the residuals of his status-post vasectomy such that an initial rating greater than 10 percent is warranted under DC 7804 for his service-connected scars, residual, status-post vasectomy at any time during the appeal period.  See 38 C.F.R. § 4.118, DC 7804.  He also has not identified or submitted any evidence which demonstrates his entitlement to an initial rating greater than 10 percent for service-connected scars, residual, status-post vasectomy.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for scars, residual, status-post vasectomy have not been met.


ORDER

Entitlement to an initial rating greater than 10 percent for scars, residual, status-post vasectomy, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


